Citation Nr: 1217981	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-26 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for left shoulder impingement with acromioclavicular joint degenerative joint disease (non-dominant) prior to December 11, 2008.

2.  Entitlement to an increased evaluation in excess of 20 percent for left shoulder impingement with acromioclavicular joint degenerative joint disease (non-dominant) from December 11, 2008.

3.  Entitlement to an increased evaluation in excess of 10 percent for degenerative changes of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran is noted to have impairment due the combination of his service-connected disabilities, to include a lumbar spine disability, a left shoulder disability, and a right (major) shoulder disability not currently on appeal, with consideration of the bilateral factor.  Therefore, the Board does not have jurisdiction over the issue of entitlement to a TDIU, and it is referred to the AOJ for appropriate action.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran served on active duty from August 1967 to July 1989.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which, in pertinent part, granted a 10 percent evaluation for left shoulder impingement with acromioclavicular joint degenerative joint disease effective August 23, 2006, and granted a 10 percent evaluation for degenerative changes in the lumbar spine effective August 23, 2006.  

In a subsequent April 2010 rating decision, the RO granted an increased 20 percent evaluation for left shoulder impingement with acromioclavicular joint degenerative joint disease effective December 11, 2008.  The Board has accordingly recharacterized the issues currently on appeal. 

The Veteran was scheduled for a January 2012 Board hearing.  The record indicates that the Veteran did not attend the scheduled hearing; therefore, his hearing request has been withdrawn.


FINDINGS OF FACT

1.  Prior to December 11, 2008, the Veteran is shown to have 115 degrees flexion and 120 degrees abduction in the left (minor) shoulder with objective evidence of pain with range of motion.  There is no evidence of ankylosis, and no evidence of malunion, non-union, or dislocation of the humerus or clavical. 

2.  From December 11, 2008, the Veteran is shown to have 45 degrees flexion and 40 degrees abduction in the left (minor) shoulder with objective evidence of pain with active motion.  There is no evidence of ankylosis, and no evidence of malunion, non-union, or dislocation of the humerus or clavical. 

3.  The Veteran's lumbar spine disability is manifested by 70 degrees forward flexion in the thoracolumbar spine, 15 degrees extension, 20 degrees left and right lateral flexion, and 30 degrees left and right lateral rotation with objective evidence of pain with range of motion.  The Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour and his lumbar spine disability did not result in any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician. 

4.  The Veteran has reported numbness and radiation of pain into the bilateral lower extremities secondary to his service-connected lumbar spine disability.  A neurological examination reflects diminished light touch sensation in the lower extremities; the Veteran had normal sensation to pain and vibration; and reflex and motor examinations were normal.  




CONCLUSIONS OF LAW

1.  Prior to December 11, 2008, the criteria for an evaluation in excess of 10 for left shoulder impingement with acromioclavicular joint degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2011).

2.  From December 11, 2008, the criteria for an evaluation in excess of 20 for left shoulder impingement with acromioclavicular joint degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2011).

3.  The criteria for an evaluation in excess of 10 percent for degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2011). 

4.  The criteria for a 10 percent evaluation for neurological manifestations in the left lower extremity secondary to degenerative changes of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a Diagnostic Code 8620 (2011). 

5.  The criteria for a 10 percent evaluation for neurological manifestations in the right lower extremity secondary to degenerative changes of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a Diagnostic Code 8620 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a September 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The September 2006 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, identified treatment records from Lackland Air Force Base, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in October 2006 and March 2010.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disabilities on the Veteran's occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration.  Because the RO issued a new rating decision in April 2010, granting an increased rating for the Veteran's left shoulder impingement with acromioclavicular joint degenerative joint disease effective December 11, 2008, the Board will evaluate the level of disability both prior to and from December 11, 2008.  The evidence of record does not establish distinct time periods where the Veteran's service-connected lumbar spine disability results in symptoms that would warrant different ratings.  

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

1.  Left Shoulder Impingement with Acromioclavicular Joint Degenerative Joint Disease

The Veteran is service-connected for disability of his left (minor) shoulder.  

Diagnostic Code 5200 assigns a 20 percent evaluation for favorable ankylosis of the scapulohumeral articulation of the minor arm with abduction 60 degrees, where the individual can reach his mouth and head; a 30 percent evaluation for intermediate ankylosis of the minor arm between favorable and unfavorable; and a 40 percent evaluation for unfavorable ankylosis of the minor arm with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2011). 

Limitation of motion for the shoulder in this case may be rated under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a (2011).  Diagnostic Code 5201 assigns a 20 percent evaluation for limitation of motion of the minor arm at shoulder level or midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011); See also 38 C.F.R. § 4.71a  Plate I (2011).  A 30 percent evaluation for limitation of the minor arm to 25 degrees to the side.  Id. 

Diagnostic Code 5202, for impairment of the humerus, assigns a 20 percent evaluation for malunion of the humerus of the minor arm with moderate deformity or marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  Diagnostic Code 5202 also contemplates recurrent dislocation of the humerus at the scapulohumeral joint.  Id.  A 20 percent evaluation is assigned with infrequent episodes of dislocation, and guarding of movement only at shoulder level; or with frequent episodes of dislocation and guarding of all arm movements.  Id.  Diagnostic Code 5202 assigns a 40 percent evaluation for fibrous union of the minor arm; a 50 percent evaluation for nonunion (false flail joint) of the minor arm; and a 70 percent evaluation for loss of head of (flail shoulder) for the minor arm.  Id. 

Diagnostic Code 5203 contemplates impairment of the clavicle or scapula.  A 10 percent evaluation is assigned with nonunion of the clavicle or scapula without loose movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).  A maximum 20 percent evaluation is assigned for nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  Id.  

Pursuant to findings in a December 11, 2008 VA examination, the RO found that the Veteran's left shoulder disability had increased during the course of this appeal.  Prior to December 11, 2008, the Veteran was in receipt of a 10 percent evaluation for left shoulder impingement with acromioclavicular joint degenerative joint disease.  From December 11, 2008, the Veteran was in receipt of a higher 20 percent evalution.  

Prior to December 11, 2008

An October 2006 VA examination included a review of the claims file and the Veteran's history was discussed.  With respect to impingement syndrome of the left shoulder, the Veteran reported weakness in grip, stiffness when using his arms, lack of endurance, and pain.  The Veteran was treated with multiple medications.  He reported that his condition did not cause incapacitation.  The Veteran reported that he could not raise his arms.  A physical examination shows that the Veteran had 115 degrees flexion in the left shoulder with pain at 115 degrees and 120 degrees abduction with pain at 120 degrees.  The Veteran had 90 degrees external and internal rotation.  On the left, joint function was additionally limited by pain after repetitive use.  Pain had the major functional impact; however, the examiner noted no decrease in the degree of the Veteran's range of motion due to pain.  Joint function on the left was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  

October 2006 x-rays revealed moderate degenerative arthritic changes within the acromioclavicular joint of the left shoulder without separation.  

Medical records from Lackland Air Force Base dated in 2005 and October 2008 show that the Veteran was treated for bilateral shoulder pain with steroid injections and with prescription medication.  

Prior to December 11, 2008, the Veteran is not shown to have limitation of motion of the minor arm at shoulder level or midway between the side and shoulder level to warrant a higher 20 percent evaluation under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  The Veteran had 115 degrees flexion of the left arm, and 120 degrees abduction at the time of an October 2006 VA examination with pain noted at the end of range of motion.  The Veteran's disability picture did not approximate the criteria for a higher 20 percent evaluation, even with consideration of his functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Although the Veteran's major functional impact was due to pain; the Veteran's pain has already been considered in his assigned 10 percent rating, where impairment due to the Veteran's left shoulder disability would otherwise be noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  The October 2006 VA examination shows that there was no additional decrease in the degree of the Veteran's range of motion due to pain.  The Board finds, therefore, that a higher 20 percent evaluation is not warranted under Diagnostic Code 5201 prior to December 11, 2008.

The Board has considered whether an evaluation is warranted under other potentially applicable provisions of the Diagnostic Code.  Prior to December 11, 2008, the Veteran is not shown to have ankylosis of the scapulohumeral articulation of the left shoulder to warrant a rating under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2011).  The left shoulder joint was not noted to be in fixation prior to December 11, 2008; and the Veteran had a measurable range of motion at the time of his October 2006 VA examination.  

The Veteran is not shown to have recurrent dislocation of the humerus at the scapulohumeral joint, malunion, fibrous union, nonunion (false flail joint) or loss of the head of the humerus (flail shoulder) for the minor arm to warrant a separate or higher rating under Diagnostic Code 5202.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  The Veteran is not shown to have nonunion or dislocation of the clavicle or scapula to warrant a rating under Diagnostic Code 5203.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).  In that regard, October 2006 x-rays revealed moderate degenerative arthritic changes within the acromioclavicular joint of the left shoulder without separation.  There was no evidence of nonunion or dislocation shown at the time of the October 2006 VA examination.  

Thus, the Board finds that prior to December 11, 2008, an evaluation in excess of 10 percent is not warranted for left shoulder impingement with acromioclavicular joint degenerative joint disease.  In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

From December 11, 2008

The Veteran was afforded a VA authorized examination on December 11, 2008 for the evaluation of his right shoulder disability, not currently on appeal.  Nonetheless, the VA examination contains some pertinent findings which pertain to the left shoulder.  The Veteran reported pain the bilateral shoulders that was constant.   He was treated with injections to the shoulder.  The Veteran reported that he was unable to raise his arms or lift heavy objects.  Range of motion testing shows that the Veteran had 50 degrees flexion, 50 degrees abduction, 30 degrees internal rotation, and 30 degrees external rotation in the left shoulder with pain at the end of range of motion.  Joint function on the left was additionally limited following repetitive sue due to pain, fatigue, weakness, and lack of endurance.  Pain had the major functional impact; however, there was no additional limitations in degree of range of motion.  

During a March 2010 VA examination, the Veteran was noted to be right hand dominant.  There was no deformity or instability in the left shoulder.  The Veteran reported stiffness, weakness, decreased speed of joint motion, and tenderness in the joint.  There were no episodes of dislocation, subluxation, or locking.  The Veteran did not have loss of bone and there were no recurrent shoulder dislocations.  There was objective evidence of pain with active motion in the left shoulder.  The Veteran had 45 degrees flexion, 40 degrees abduction, 0 degrees left internal rotation, and 0 degrees left external rotation.  The Veteran had pain following repetitive motion; however, there were no additional limitations after three repetitions of range of motion.  X-rays revealed a degenerative left acromioclavicular joint and suspect cervical spondylosis.  The Veteran's left shoulder disability was noted to have significant effects on occupational activities due to problems with lifting and carrying, decreased in the ability to reach, decreased strength, pain, and increased risk of fracture due to weakened bone.

The Veteran is currently in receipt of a 20 percent evaluation for shoulder impingement with acromioclavicular joint degenerative joint disease under Diagnostic Code 5201.  Based on findings from the December 11, 2008, VA examination, which reflect 50 degrees flexion and 50 degrees abduction in the left shoulder with noted functional loss due to pain, the RO found that severity of the Veteran's left shoulder disability more closely approximated the criteria described for a higher 20 percent evaluation under Diagnostic Code 5201.  The December 11, 2008 VA examination shows that the Veteran had limitation of motion of the minor arm midway between the side and shoulder level such that a higher 20 percent evaluation was warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  This is the earliest date that such an increase in the Veteran's level of disability is ascertainable based on the evidence of record.  As the Board has already discussed above, prior to December 11, 2008, the Veteran's disability picture did not approximate the criteria for a higher 20 percent evaluation; prior to the December 11, 2008 VA examination, the was shown to have 115 degrees flexion and 120 degrees abduction in the left arm.  

The Veteran's most recent March 2010 VA examination reflects 45 degrees flexion and 40 degrees abduction in the left shoulder.  The Board finds that this continues to  approximate a 20 percent rating under Diagnostic Code 5201 where the Veteran is shown to have limitation of motion of the left shoulder midway between the side and shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 and Plate I (2011).  The Veteran's left shoulder disability is not shown to result in limitation of the minor arm to 25 degrees to warrant a higher 30 percent evaluation under Diagnostic Code 5201.  Id.   The Board notes that the Veteran's functional loss due to pain was considered in assigning his 20 percent evaluation under Diagnostic Code 5201; however, both a December 2008 VA examination and a March 2010 VA examination show that the Veteran did not have additional limitation of motion in the left shoulder, above what was already noted, due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

In a March 2012 statement, the Veteran's representative argued that the Veteran warranted a 30 percent evaluation under Diagnostic Code 5201 based on findings from the March 2010 VA examination, which show that the Veteran had 0 degrees left internal rotation, and 0 degrees left external rotation.  The Board finds, however, that the Veteran's inability to complete range of motion required for internal and external rotation in the minor arm does not equate to a rating based on limitation of motion of the minor arm to 25 degrees to the side.  In that regard, based on illustrations shown on 38 C.F.R. § 4.71a Plate I, measurements for external and internal rotation of the shoulder begin with the arm raised at shoulder level.  The Veteran in this case, is not shown to be able to raise his left arm to shoulder level to complete such testing.  This limitation is contemplated by the Veteran's 20 percent rating under Diagnostic Code 5201 (for limitation of motion of the minor arm midway between the side and shoulder level).  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011); see also 38 C.F.R. § 4.71a Plate I (2011).  Therefore, measurements for limitation of motion the minor arm under Diagnostic Code 5201, in this case, are based on left shoulder elevation (or flexion) and left shoulder abduction; and not on internal or external rotation.  Id. 

The Board has considered whether a separate or higher evaluation is available under other provisions of the Diagnostic Code from December 11, 2008.  The Veteran is not shown to have ankylosis of the scapulohumeral articulation of the left shoulder to warrant a rating under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2011).  While range of motion in the left shoulder was shown to be limited on examination; the Veteran's left shoulder was not shown to be in fixation to warrant a rating under Diagnostic Code 5200.  The Veteran is not shown to have recurrent dislocation of the humerus at the scapulohumeral joint, malunion, fibrous union, nonunion (false flail joint) or loss of the head of the humerus (flail shoulder) for the major arm to warrant a separate or higher rating under Diagnostic Code 5202.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  The Veteran is not shown to have nonunion or dislocation of the clavicle or scapula to warrant a rating under Diagnostic Code 5203.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).  A March 2010 VA examination shows that the Veteran did not have episodes of dislocation, subluxation, or locking, and there were no recurrent shoulder dislocations.

From December 11, 2008, the Board finds that an evaluation in excess of 20 percent evaluation is not warranted for left shoulder impingement with acromioclavicular joint degenerative joint disease.  In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

2.  Degenerative Changes of the Lumbar Spine

The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  Under the General Formula, a 10 percent evaluation is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  A higher 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Id.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011)

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a higher 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

Medical records from Lackland Air Force Base dated in 2005 show that the Veteran has been treated for chronic low back pain.

An October 2006 VA authorized examination included a review of the claims file and the Veteran's history was discussed.  The Veteran reported constant pain in the lumbar spine which traveled down the legs.  He was treated with multiple medications for pain.  He was able to function with medication and his condition did not cause incapacitation.  The Veteran's posture and gait were within normal limits.  He did not require assistive devices for ambulation.  Physical examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness noted on examination.  There was negative straight leg raising bilaterally.  There was no ankylosis of the lumbar spine.  The Veteran had 90 degrees flexion with pain at 80 degrees and 30 degrees extension with pain at 30 degrees.  He had 30 degrees right and left lateral flexion and 30 degrees right and left lateral rotation without any noted pain.  Joint function of the spine was additionally limited by pain following repetitive use.  Pain had the major functional impact; however, the examiner noted no decrease in the degree of the Veteran's range of motion due to pain.  The Veteran did not have additional limitations due to fatigue, weakness, lack of endurance, and incoordination following repetitive use.  There were no signs of intervertebral disc syndrome.  A neurological examination of the lower extremities shows that motor and sensory function was within normal limits.  Right and left lower extremity reflexes were normal.  The Veteran was diagnosed with lumbar spine arthritis with objective back pain, bilateral sacral compression, and painful range of motion with lumbar movement.  The Veteran's disability affected his usual occupation in that he had back pain with prolonged walking and sitting, and needed assistance from his wife with putting on socks and shoes in the morning. 

During March 2010 VA examination, the Veteran reported increased pain to the spine treated with injections to the back, Elavil and prioxicam.  The Veteran reported symptoms of numbness, but denied paresthesias, leg or foot weakness, and falls.  The Veteran reported decreased motion in the spine, stiffness, weakness, spasms, and constant, severe pain.  He reported radiation of pain into the bilateral lower extremities.  The Veteran did not have incapacitating episodes of spine disease.  Posture and gait were normal.  There was no spasm, atrophy, or guarding in the lumbar spine.  The Veteran had pain with motion and tenderness.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  A detailed motor examination shows that the Veteran had active movement against full resistance in the lower extremities.  Muscle tone was normal and there was no muscle atrophy.  A sensory examination shows that the Veteran had normal sensation to pain and vibration in the lower extremities.  He had diminished light touch sensation in the lower extremities.  Reflex examinations were normal.  On range of motion testing, the Veteran had 70 degrees active flexion, 15 degrees extension, 20 degrees left and right lateral flexion, and 30 degrees left and right lateral rotation.  The Veteran had pain following repetitive motion; however, there were no additional limitations after three repetitions of range of motion.  X-rays revealed osteopenia with mild midthoracic degenerative and compressive change.  The Veteran's lumbar spine disability, diagnosed as spondylosis and osteopena to the thoracolumbar spine, was noted to have significant effects on occupational functioning due to decreased mobility, problems with lifting and carrying, pain, and an increased risk of compression fractures to the spine due to weakened bones.  

The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243 (2011).  The Veteran was in receipt of a 10 percent evaluation for degenerative changes in the lumbar spine.  A higher 20 percent evaluation is assigned forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Id.  

During an October 2006 VA examination, the Veteran had 90 degrees forward flexion in the thoracolumbar spine, and during his more recent March 2010 VA examination, the Veteran had 70 degrees forward flexion in the thoracolumbar spine.  The Veteran had a combined range of motion of 230 degrees in October 2006, and a combined range of motion of 185 degrees in March 2010.  While the Veteran had objective evidence of painful motion on examination; there was no additional decrease in the Veteran's range of motion due to pain.  VA examinations show that the Veteran did not have spasm, atrophy, or guarding in the lumbar spine; gait and posture were within normal limits.  Thus, the Board finds that the Veteran's lumbar spine disability is not shown to result in forward flexion of the thoracolumbar spine greater than 30 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour to warrant a higher 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2011).  The Board finds that even with consideration of the Veteran's functional loss due to pain, the Veteran's disability picture does not approximate the criteria described for a higher 20 percent rating under Diagnostic Code 5242.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Veteran had well over 30 degrees forward flexion in the thorocolumbar spine, and well over 120 degrees combined range of motion during his VA examinations with no additional limitations in range of motion due to pain.  Additionally, the Veteran was not shown to have additional limitations due to fatigue, weakness, lack of endurance, and incoordination following repetitive use on objective examination. 

The Veteran's representative contends, in a March 2012 statement, that a separate 10 percent rating is warranted for spondylosis in addition to the Veteran's current 10 percent rating assigned for degenerative changes in the lumbar spine.  The Board notes that while a March 2010 VA examination reflects a diagnosis of spondylosis to the thoracolumbar spine, the term spondylosis refers to degenerative spinal changes due to osteoarthritis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1743 (30th ed. 2007).  Therefore, the Veteran's spondylosis is encompassed by his rating for service-connected degenerative changes in the lumbar spine; there are no separate or distinct manifestations shown due to spondylosis.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Therefore, the Board finds that a separate rating is not warranted due to spondylosis of the lumbar spine, in addition to the Veteran's currently rated degenerative changes in the lumbar spine.  

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine does allow for separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a Note (1).  Ratings based on paralysis, neuritis, or neuralgia of the peripheral nerves are discussed in more detail below.  

Intervertebral Disc Syndrome

The Board has considered whether a higher evaluation is warranted under Diagnostic Code 5243, which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  However, an October 2006 VA examination shows that the Veteran had no signs of intervertebral disc syndrome; and a March 2010 VA examination shows that the Veteran did not have incapacitating episodes of spine disease.  The Board finds that the Veteran is not shown to have incapacitating episodes which required bed rest prescribed by a physician and treatment by a physician secondary to his lumbar spine disability.  Therefore, a higher evaluation is not assignable under Diagnostic Code 5243.




Neurological Manifestations 

The Board has considered whether separate or higher evaluations are available to the Veteran based on neurological manifestations secondary to his for degenerative changes of the lumbar spine.  

Diagnostic Codes 8520 - 8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia. 38 C.F.R. § 4.124a, Diagnostic Codes 8520 - 8730 (2011). 

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy. Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve. Id.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

An October 2006 VA examination shows that the Veteran reported constant pain in the lumbar spine which traveled down the legs.  However, a physical examination completed at that time revealed no evidence of radiating pain on movement and a neurological examination of the lower extremities shows that motor and sensory function was within normal limits.  Right and left lower extremity reflexes were also normal.  During March 2010 VA examination, the Veteran reported symptoms of numbness in the lower extremities, but denied paresthesias, leg or foot weakness, and falls.  He reported radiation of pain into the bilateral lower extremities.  A detailed motor examination shows that the Veteran had active movement against full resistance in the lower extremities.  Muscle tone was normal and there was no muscle atrophy.  A sensory examination shows that the Veteran had normal sensation to pain and vibration in the lower extremities.  He had diminished light touch sensation in the lower extremities.  Reflex examinations were normal.  

The Board finds that separate 10 percent evaluations are warranted for neurological manifestations in the bilateral lower extremities, that are mild in degree, under Diagnostic Code 8620 based on the Veteran's reports numbness and radiation of pain into the bilateral lower extremities shown on October 2006 and March 2010 VA examinations.  

The Board finds that higher 20 percent evaluations are not warranted under Diagnostic Code 8620 for neurological manifestations in the bilateral lower extremities where the Veteran's neurological symptoms are not shown to be moderate in degree.  See 38 C.F.R. § 4.124a.  In that regard, the Veteran's neurological symptoms are wholly sensory in this case.  Id.  While the Veteran reported sensory symptoms of radiating pain or numbness during his VA examination; objective findings on sensory examination, to include vibration, position sense, pain or pinprick, and light touch examination, were normal at the time of an October 2006 VA examination.  The Veteran had normal sensation to pain and vibration in the lower extremities and diminished light touch sensation at the time of a March 2010 VA examination.  Moreover, a detailed motor examination shows that the Veteran had active movement against full resistance, muscle tone was normal, and there was no evidence of muscle atrophy.  Reflex examinations were also normal.  The Board finds, therefore, that the Veteran's lower extremity neurological symptoms are not shown to be moderate in degree.

3.  Consideration of Lay Evidence

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his disabilities.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence respect to the presence of pain, the severity of such during his VA examinations.  He is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned ratings.  The Board notes specifically that the Veteran's reports of numbness and radiation of pain in the legs have been considered in evaluating neurological manifestations of his lumbar spine disability.  

The Board notes that during the Veteran's October 2006 VA examination, he reported that could not raise his arms; however, on objective physical examination at that time, the Veteran had 115 degrees flexion and 120 degrees abduction in the left shoulder.  Thus, while the Veteran may not have been able to raise his arms fully, he was able to raise his arms to above shoulder level.  While the Veteran's lay statements have been considered, with respect to the Rating Schedule, where the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person; the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  

4.  Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

C.  Conclusion

The preponderance of the evidence is against finding that degenerative changes of the lumbar spine, warrants a higher rating evaluation.  The Board concludes that the evidence supports a 10 percent rating for neurological manifestations in the left lower extremity secondary to degenerative changes of the lumbar spine.  The Board concludes that the evidence supports a 10 percent rating for neurological manifestations in the right lower extremity secondary to degenerative changes of the lumbar spine.  Prior to and from December 11, 2008, the preponderance of the evidence is against finding that left shoulder impingement with acromioclavicular joint degenerative joint disease warrants a higher rating evaluation.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.  


ORDER

An increased rating for degenerative changes of the lumbar spine, in excess of 10 percent, is denied.

A 10 percent rating, but no more, is granted for neurological manifestations in the left lower extremity secondary to degenerative changes of the lumbar spine, subject to the law and regulations governing the payment of monetary benefits. 

A 10 percent rating, but no more, is granted for neurological manifestations in the right lower extremity secondary to degenerative changes of the lumbar spine, subject to the law and regulations governing the payment of monetary benefits. 

Prior to December 11, 2008, an increased rating for left shoulder impingement with acromioclavicular joint degenerative joint disease, in excess of 10 percent, is denied.

From December 11, 2008, an increased rating for left shoulder impingement with acromioclavicular joint degenerative joint disease, in excess of 20 percent, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


